—Determination of respondent Housing Authority, dated March 24, 1999, which terminated petitioner’s public housing tenancy on the ground of nondesirability, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Kibbie Payne, J.], entered December 7, 1999), dismissed, without costs.
Respondent’s finding of nondesirability is supported by substantial evidence, including a police officer’s testimony that upon executing a search warrant of petitioner’s apartment, he recovered a bag containing heroin residue on petitioner’s bedroom dresser along with a second bag, also found in petitioner’s bedroom, containing 50 to 100 clear ziplock bags. No basis exists to disturb respondent’s findings of credibility rejecting petitioner’s testimony that she never brought illegal drugs into her apartment. The penalty of termination does not shock our sense of fairness (see, Matter of Walker v Franco, 275 AD2d 627). Concur — Nardelli, J. P., Tom, Ellerin, Lerner and Rubin, JJ.